Citation Nr: 0323435	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-12 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating from an initial grant of 
service connection for post-traumatic stress disorder (PTSD) 
currently evaluated as thirty (30) percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1969 to January 1972, which included wartime duty in 
Vietnam.  

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1998 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a disability rating of ten (10) percent.  The 
veteran appealed the RO's decision to the Board, seeking a 
rating increase to fifty (50) percent.  In April 2002, the 
Board increased the initial rating to thirty (30) percent.  

Thereafter, the veteran filed a timely appeal of the Board's 
April 2002 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2002, the Secretary of 
Veterans Affairs (Secretary) filed a motion with the Court 
seeking a remand of the Board's decision for re-adjudication 
on the grounds that that decision failed to comply fully with 
the enhanced notice and duty-to-assist requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) and to stay 
further proceedings in this case pending the Court's ruling 
on the Secretary's motion.  In January 2003, the Court issued 
an Order (1) granting the Secretary's motion; (2) vacating 
the Board's April 2002 decision with respect to the denial of 
a disability rating greater than 30 percent for PTSD; and (3) 
remanding the case to the Board for further action.


REMAND

On November 9, 2000, the VCAA, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), was signed into law.  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist 
veterans in substantiating their claims, and imposed on VA 
certain notification requirements.  Final VA regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date.  66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

In this case, the Court's January 2003 decision disagreed 
with the Board's finding in April 2002 that the VA had 
satisfied the VCAA's notice and duty-to-assist requirements.  
In particular, the Court found that the VA did not comply 
adequately with the VCAA because the veteran was not notified 
as to who is responsible for obtaining the evidence necessary 
to substantiate the veteran's claim (i.e., which portion of 
the information and evidence relevant to the claim is to be 
provided by the veteran and which the VA would obtain on the 
veteran's behalf).  Such a notification, the Court decided, 
is required consistent with Congress's mandates in the VCAA 
(see 38 U.S.C.A. § 5103(a)) and the Court's prior decision in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
matter must be addressed by means of a Board remand prior to 
any further appellate review of this case by the Board.  See 
DAV v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).

In view of the foregoing, this claim is REMANDED for the 
following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claim;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.
2.  Following receipt of any additional 
evidence, and/or completion of any 
additional development required in 
response to information furnished 
pursuant to the above actions, the RO 
should review the claim, and determine 
whether an increased rating in excess of 
30 percent for PTSD can now be granted.  
If the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, the Board's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.








The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of his 
claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




